Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-12 each recite the limitation "the antimi" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that each of these claims should be dependent on Claim 8.
Claims 13-14 are rejected as dependent on rejected Claim 12.
Claim 16 recites “…nano-platelets such as clays, h-boron nitride, or graphene”. In light of the “such as” language, the scope of the claim is confusing because it is not clear whether the clay, h-boron nitride, or graphene is a limitation required to be met in the claim. See MPEP 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugino et al. (US 2013/0189516).
Regarding Claims 1-3, Sugino discloses a composite having a layer (L) (Abstract). Sugino discloses the layer (L) may comprise a photocatalyst such as titanium dioxide (paras 0026-0029; 0147) and/or a UV absorbing agent (para 0243-0244), i.e. an additive material that prevents degradation of a material of the composite in response to a ultraviolet light cleaning agent.
Regarding Claim 4, Sugino discloses all the limitations of the present invention according to Claim 1 above. Sugino further discloses layer (L) may be several layers (para 0245). Given the layer (L) comprises the titanium dioxide and/or UV absorbing agent, the additive material would obviously be embedded within the composite.
Regarding Claim 5, Sugino discloses all the limitations of the present invention according to Claim 1 above. Sugino further discloses layer (L), which comprises the additive material, may be one or more layers (para 0245) in overlapping arrangement with the surface of layer (A) (Fig. 1).
Regarding Claim 6, Sugino discloses all the limitations of the present invention according to Claim 1 above. Sugino further discloses layer (L) may be applied by spray coating or dip coating (para 0432).
Regarding Claim 7, Sugino discloses all the limitations of the present invention according to Claim 1 above. Sugino further discloses the composite may be used as ceiling, roofing, or flooring material for an aircraft (para 0500).
Regarding Claim 8 and 11-12, Sugino discloses all the limitations of the present invention according to Claim 1 above. Sugino further discloses layer (L) may be an environment-resistant functional layer comprising a photocatalyst (i.e. antimicrobial material) (paras 0026-0029; 0147).
Alternatively, Sugino discloses the layer (L) may be a hygienic functional layer, comprising an antibacterial agent, such as silver or copper (i.e. antimicrobial material) (paras 0054 and 0058; 0241).
Regarding Claim 9, Sugino discloses all the limitations of the present invention according to Claim 8 above. Sugino further discloses layer (L) may be several layers (para 0245). Given the layer (L) comprises the antimicrobial material, the antimicrobial material would obviously be embedded within the composite.
Regarding Claim 10, Sugino discloses all the limitations of the present invention according to Claim 8 above. Sugino further discloses layer (L), which comprises the antimicrobial material, may be one or more layers (para 0245) in overlapping arrangement with the surface of layer (A) (Fig. 1).
Regarding Claim 14, Sugino discloses all the limitations of the present invention according to Claim 12 above. Sugino further discloses the layer (L) comprises zeolite (para 0034), which would inherently enhance the photocatalytic activity of the photocatalytic material.
Regarding Claim 15, Sugino discloses all the limitations of the present invention according to Claim 8 above. Sugino further discloses the composite comprises a flame-retardant layer (A) (Abstract).
Regarding Claim 16, Sugino discloses all the limitations of the present invention according to Claim 15 above, including the layer (L) comprising silver or copper (i.e. antimicrobial material) (paras 0054 and 0058; 0241). Sugino further discloses a flame-retardant layer (A) comprises a flame-retardant material such as a clay mineral (para 0120) treated with quaternary ammonium (para 0122).
Regarding Claim 17, Sugino discloses all the limitations of the present invention according to Claim 15 above. Sugino further discloses the photocatalyst in layer (L) may be titanium dioxide (i.e. antimicrobial material) (paras 0026-0029; 0147), while a flame-retardant layer (A) comprises a flame-retardant material such as a clay mineral (para 0120) treated with quaternary ammonium (para 0122).
Regarding Claim 18, Sugino discloses all the limitations of the present invention according to Claim 15 above, including the layer (L) comprising silver or copper (i.e. antimicrobial material) (paras 0054 and 0058; 0241). While Sugino does not explicitly disclose silver and copper being fire resistant, the specification of the present invention discloses that copper and silver provide both antimicrobial and fire resistant properties (para 0041).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sugino as applied to Claim 12 above, and further in view of Zhou et al. (EP 1,400,491 A2).
Regarding Claim 13, Sugino discloses all the limitations of the present invention according to Claim 12 above. Sugino further discloses the photocatalyst in layer (L) may be titanium dioxide (paras 0026-0029; 0147), but does not disclose the photocatalytic titanium dioxide being doped as claimed.
Zhou discloses titanium dioxide particles and a method for producing a visible light activatable photocatalyst (Title). Zhou discloses that titanium dioxide doped with nitrogen or sulfur exhibits photocatalytic activity which is excellent in stability and durability (paras 0015-0017).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Sugino to incorporate the teachings of Zhou and produce the composite using titanium dioxide doped with nitrogen or sulfur as the photocatalytic material in layer (L). Doing so would produce a composite exhibiting photocatalytic activity which is excellent in stability and durability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787